DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/13/2021.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2020 and 12/30/2020 are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotary driving unit that rotates the rotary core using the shaft member as the center of rotation by providing a rotary driving force to the rotary core” in claim 1 and “abutment member that is elastically biased toward the mold main body” in claim 4. 

The “rotary driving unit” will be interpreted as a rotary cylinder that comprises a driving unit and a rod, such that the rod is moved back and forth by the driving unit (Figure 2, items 36, 28, 40 and [0029]-[0030]).
The “abutment member” will be interpreted as a structure comprising a cylinder and coil spring (Figure 3 and 4 and [0014]-[0015]). 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchi (PG-PUB 2016/0185022).
Regarding claim 1, Uchi teaches a mold apparatus comprising:
	a stationary mold (Figure 1, item 12) that molds a main body part; 
	a rotary core (Figure 1, item 20) that molds an undercut part and releases by rotationally moving a direction separating from the undercut part [0010]-[0011];
	a regulating core that regulates a rotation of the rotary core by entering between the main body and the rotary ore and supporting the rotary core at a time of molding and moves away from between the mold main body and the rotary core when the rotary core is released from the undercut portion (Figure 1 and Figure 2, item 40 and [0011], [0040]);
a shaft member that pivotally supports the rotary core on the mold main body and serves as a center of rotation of the rotary core (Figure 1, item 42 and [0048]); and
	a driving unit that rotates the rotary core using the shaft member as the center of rotation by providing a rotary driving force to the rotary core (Figure 5A-8C, drive cylinder item 60 and [0036]-[0037]).   



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Uchi (PG-PUB 2016/0185002), as applied to claim 1, in view of Masuzawa (PG-PUB 2018/0221945). 
 	Regarding claim 2, Uchi teaches the apparatus as applied to claim 1, wherein the cam pins 42 move integrally with the restricting core 40 along the linear parts 241 of the cam grooves 24 (Figure 5A-8C and [0055]). 
	Uchi does not explicitly teach a driving force transmission shaft that transmits the rotary driving force of the rotary driving unit to the rotary core, wherein the driving force transmission shaft is disposed with an offset with respect to the shaft member. 
	Masuzawa teaches a molding device for manufacturing a molded product having an arc-shaped bent inner surface (Figure 4A-4F) comprising a core coupled to a rotation member (i.e., driving force transmission shaft) (Figure 4F, item 40) that is rotated on the axis of a shaft rod (i.e., shaft member) (Figure 4F, item 40a and [0077]). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the cam pin and cam groove of Uchi with the rotation member and shaft rod of Masuzawa, a functionally equivalent rotational mechanism coupled to a rotary core for undercut molding. 

Regarding claim 4, Uchi teaches the apparatus as applied to claim 1. 
Uchi does not explicitly teach in the regulating core, an abutment member that is elastically biased toward the mold main body, and protrudes from the regulating core and abuts on the mold main body is provided.
	Masuzawa teaches a molding device comprising a rotary core and a prevention member (Figure 5A-5B, item 80) made from a coil spring [0133] that serves as a spacer and prevents the rotary core from returning to a position taken during molding after molding and adhering back onto the molded product during the course of cooling [0130]-[0134], [0137]. 
It would have been obvious to one of ordinary skill in the art to improve the apparatus of Uchi with a coil spring disposed on the regulatory core to abut the surface of the main mold body to help eject the regulatory and rotary core from the molded article after molding, an ejection technique taught by Masuzawa. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Uchi (PG-PUB 2016/0185002), as applied to claim 1, in view of Jagos (PG-PUB 2013/0014887). 
Regarding claim 3, Uchi teaches the apparatus as applied to claim 1.
Uchi does not explicitly teach a stopper that abuts on the mold main body and maintains the rotary core in a stopped position at the time of molding is provided.
	Jagos teaches an apparatus comprising a rotary mold insert (Figure 2 and 3) that has a recess (Figure 6, item 76) that engages with a boss of a mold (Figure 6, item 10 and 68). Jagos teaches the recess and engage each other and serve to cam and guide the insert to locate in a desired predetermined position within a socket  on the mold (Figure 6 and [0042]). 
	One of ordinary skill in the art would have recognized that the use of a recess and boss (i.e., stopper) between a rotary mold and a mold is a known technique for guiding the rotary mold into a desired predetermined position for molding. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to apply this known technique of Jagos to the apparatus of Uchi by incorporating a boss on the rotary mold core and a recess on the mold main body to properly engage the two mold structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742